GILBERT, Circuit Judge
(dissenting). I am unable to concur in that portion of the opinion which holds that the trial court erred in not ordering, under the prayer for general relief, that a new sale of the mortgaged premises be had. The rule is well settled that under the prayer for general relief the court may decree only such relief as is conformable to the case made by the bill.
In i Daniell’s Chancery, 379, the author, referring to the relief that may be decreed under the general prayer, says:
“Yet such reliei must be consistent with tbe case made by tbe bill; for tbe court will not suffer a defendant to be taken by surprise, and permit a plaintiff to neglect and pass over tbe prayer he has made and take another decree, even though it be according to tbe case made by the bill.”
On page 381 the same author says:
“In order to entitle a plaintiff to a decree under a general prayer different from that specifically prayed, tbe allegations relied upon must not only be such as to afford a ground for tbe relief sought, but they must have been introduced into the bill for the purpose of establishing a claim for relief, not for the purpose of corroborating the plaintiff’s right to the specific relief prayed; otherwise the court would take the defendant by surprise, which is contrary to these principles.”
In Jones v. Jones, 3 Atk. 110, the bill was brought to set aside a lease for forgery, and by way of inducement it was alleged that there were fraudulent circumstances attending its execution. The complainant prayed to be relieved only as to the forgery. Lord Chancellor Hardwicke remarked that if the bill had been properly framed as to both points of relief, and had stated clearly, “first, the forgery, and then, if the lease was not forged, yet that it was fraudulent, there, though the plaintiff had not prevailed to set aside the deed for forgery, he might have proceeded on the point of the fraud.”
In Palk v. Lord Clinton, 12 Vesey, Jr., 48, where a bill was filed by a mortgagee, praying a sale under a trust to which it appeared he was ’entitled, he was not permitted, under the general prayer, to take a decree that the defendant might redeem or be foreclosed, although that was the relief which properly belonged to his case.
In Holt v. Rogers, 8 Pet. 420, 434, 8 L. Ed. 995, where the plaintiff had brought a bill for the specific performance of a contract for the sale of land on which he had made a payment, the court denied the specific performance, and, referring to the payment which had been made by the plaintiff, said:
“The bill. contains no alternative prayer for the return of £45, if specific performance should not be decreed. And under the circumstances we are of opinion that it ought not to be decreed under this bill upon the prayer for general relief, it not being the case specially made by the bill.”
A case in point is Kent v. Lake Superior Land Co., 144 U. S. 75, 12 Sup. Ct. 650, 36 L. Ed. 352. The complainant, a holder of bonds issued under a mortgage, charged a fraudulent conspiracy among the other bondholders, whereby they had fraudulently obtained pos*609session of the mortgaged property by the device of issuing and selling receiver’s certificates at a ruinous discount, selling the property on foreclosure, and buying it in and paying for it by receiver’s certificates. The specific prayer for relief was that the sale be set aside, and that a portion of the mortgaged property be held subject to the complainant’s lien. It was contended by the complainant that under the prayer for general relief he was entitled to invoke the aid of the court to let him in to share in the benefits of the purchase. The court disposed of this contention by saying that such relief would not be conformable to the case made by the bill.
Of similar import are Pennock v. Ela, 41 N. H. 189; Dormer v. Fortescue, 3 Atk. 134, 142; Casady v, Woodbury County, 13 Iowa, 113, 120; Hayward v. National Bank, 96 U. S. 611, 614, 24 L. Ed. 855; Texas v. Hardenberg, 10 Wall. 68, 19 L. Ed. 839; Hobson v. McArthur, 16 Pet. 182, 195, 10 L. Ed. 930; English v. Foxall, 2 Pet. 595, 610, 7 L. Ed. 531.
The case of Sage v. Central Railway Co., 99 U. S. 334, 25 L. Ed. 394, is not in conflict with the decisions above quoted. -In that case the mortgage of a railroad company gave to the trustee of the bondholders the option of either strict foreclosure or a sale at public auction. The bill prayed for a strict foreclosure, but under the prayer for general relief the complainants were permitted to obtain a decree directing a foreclosure sale. The Supreme Court approved this substitution of remedies. But the relief so obtained was clearly in accordance with the case made by the bill, for the bill had set forth the terms of the mortgage, showing that the complainant was entitled to the relief which was afforded, and averred affirmatively all the facts upon which that relief was decreed; in other words, it alleged facts showing that the complainant was entitled to' elect between two remedies. The trustee had in the bill expressed his choice, but there was no' ground for withholding the alternative relief when he applied therefor under the prayer for general relief.
Applying these settled principles to the case which is under consideration, we find that the whole frame and structure of the appellant’s bill is one for strict foreclosure. The opinion of the majority of the court find reason for the relief which it is now proposed shall be accorded the appellant, in saying that “the bill alleges, among other things, in substance, that the interest of the defendant Dexter Horton & Co., Bankers, in the mortgaged property, was not, for the reasons therein set forth, bound by the foreclosure judgment.” It is true that the bill alleges that the equity of redemption of Dexter Horton & Co. has not been barred by the foreclosure decree and sale, otherwise the appellant would not be in court. But there is nowhere in the bill an allegation or an admission that the rights of Dexter Horton & Co. were not adjudicated by the decree, or that its title in the land was not sold thereunder. On the other hand, the bill sets up the proceedings in the former foreclosure suit, and avers that the rights of Dexter Horton & Co. were determined by the decree therein, and that as to it the mortgage has been foreclosed. It asserts the validity of the decree and the validity of the foreclosure sale made thereunder, and it alleges that Dexter Horton *610& Co. pretends that said judgment and sale were as to it ineffectual, and that it pretends that it holds the legal title to the mortgaged premises, and that a new judgment of foreclosure and a new sale must be had in order to duly foreclose the mortgage; all of which, the bill proceeds to allege, is contrary to the facts; and it avers that Dexter Horton & Co. is privy to the mortgagor in respect to the decree, and is barred and estopped thereby. It admits that Dexter Horton & Co. is entitled to its day in court, for the purpose only of having the court fix a time within which it may redeem. So- far from asking the court to set aside the former sale, or to order a new sale, the bill specifically denies that any such relief is necessary, and it stoutly asserts that the sale is valid, and that the appellant has thereby acquired the legal title to the mortgaged premises. This was the case which the corporation appellee was called upon to meet, and to which it was required to frame its defense. It has had no opportunity to answer, or to show cause why the relief which is now sought to be obtained under the prayer for general relief should not be granted. It has never been advised by the bill that the appellant is entitled to such relief, or that it would apply therefor. It is conceivable that the defense of Dexter Horton & Co. to a suit to bar its alleged equity of redemption, on the theory that the mortgage has already been foreclosed as to all parties in interest, may be very different from its defense to a new suit of foreclosure brought on the theory that the appellant took nothing by the former sale, and must resort to a new foreclosure in order to bring into the suit the party who held the legal title to the mortgaged property. I submit that, before such relief can be afforded in the present suit, at least the specific prayer for relief must be amended, and the corporation appellee must be afforded an opportunity to meet the case so made.